Citation Nr: 1142470	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-34 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for service-connected chronic low back strain with degenerative disc disease (low back disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from September 1987 to February 1988, November 1990 to June 1991, and June 1998 to November 1999, with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  While the Veteran filed his claims with the RO in New Orleans, Louisiana, his file had been temporarily transferred to the St. Louis RO at that time due to closure of the New Orleans RO as a result of Hurricane Katrina.  However, the majority of the development in this case was completed by the New Orleans RO.  As such, this appeal proceeds from the New Orleans RO.  

Indeed, review of the record reveals that the New Orleans RO issued the August 2008 statement of the case (SOC) and June 2009 supplemental statement of the case (SSOC), which was issued in July 2009.  Following the June 2009 SSOC, the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c)(2011).  Thus, the Board may proceed to adjudicate the claims on appeal without prejudice to the Veteran.  

The Veteran testified before the undersigned Veterans Law Judge via video conference in March 2010.  A transcript of the hearing is associated with the claims file.  

This claim was previously before the Board in June 2010, in addition to the issues of service connection for bilateral hearing loss, a right ankle disorder, hemorrhoids, and migraine headaches and allergic rhinitis, claimed as due to an undiagnosed illness or Gulf War syndrome.  In its June 2010 decision, the Board denied service connection for bilateral hearing loss on the merits and dismissed the issues of service connection for a right ankle disorder and hemorrhoids, as the Veteran withdrew his appeal as to those issues in a March 2010 written statement.  However, the Board remanded the claims of service connection for migraine headaches and allergic rhinitis, as well as the claim of entitlement to an increased rating for service-connected low back disability in order for additional development to be conducted.  On remand, service connection was granted for migraine headaches and allergic rhinitis in an April 2011 rating decision.  As a result, those claims are no longer pending on appeal before the Board.  However, all requested development was conducted with respect to the increased rating claim and the claim has been returned to the Board for adjudication.  


FINDINGS OF FACT

The preponderance of the evidence reflects that the Veteran's service-connected chronic low back strain with degenerative disc disease is manifested by constant pain and decreased range of motion.  The Veteran also has mild lumbar spasms on the left and right, as well as guarding and weakness; however, the evidence reflects that these symptoms are not severe enough to result in abnormal gait or abnormal spinal contour.  The Veteran has moderate flare-ups that occur on a weekly basis and last for two to three days.  The Veteran can demonstrate flexion to no less than 65 degrees, extension to 20 degrees, left lateral flexion and rotation to 20 degrees, and right lateral flexion and rotation to 20 degrees.  However, the objective evidence shows that the Veteran's functional impairment due to pain results in limitation of motion in all planes of excursion to 10 degrees.  There is also objective evidence of record which reflects that the Veteran's functional impairment or additional limitation of motion during flare-ups is 100 percent.  The Veteran also experiences nocturia manifested by voiding two times a night and obstipation secondary to his service-connected low back disability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent disability rating for service-connected chronic low back strain, with degenerative disc disease, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

2.  The schedular criteria for a separate 10 percent disability rating for nocturia related to service-connected chronic low back pain, with degenerative disc disease, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§  4.20, 4.115a, 4.115b, DC 7542-7599.  

3.  The schedular criteria for a separate noncompensable disability rating for obstipation related to service-connected chronic low back pain, with degenerative disc disease, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.20, 4.114, DC 7319-7399.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, supra, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

Review of the record reveals that, in November 2004, the RO sent the Veteran a letter that fully addressed all required notice elements and was sent prior to the initial AOJ decision that granted service connection for chronic low back strain with degenerative disc disease.  The letter informed the Veteran of what evidence was required to substantiate his service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

The Board also notes that, in March 2007, the RO notified the Veteran of how disability ratings and effective dates are assigned.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all relevant evidence identified by the Veteran and the evidentiary record, including all available VA outpatient treatment records.  The Veteran has also submitted private treatment records in support of his claim.  In this regard, the Board finds significant that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also afforded VA examinations in November 2005 and July 2010 in conjunction with this claim, and he also was afforded an opportunity to set forth his contentions at the hearing before the undersigned in March 2010.  

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection for chronic low back strain with degenerative disc disease was established in January 2006, and the RO assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, effective November 3, 2004.  

The Veteran has disagreed with the disability rating assigned to his service-connected low back disability, which is the basis of the current appeal.  

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

As noted, the Veteran's service-connected low back disability is rated under the criteria of DC 5242, degenerative arthritis of the spine, which is evaluated based upon a general rating formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. 4.71a, DCs 5235 to 5343 (2011).  Degenerative arthritis of the spine may also be rated under the criteria of 38 C.F.R. § 4.71a, DC 5003, which provides the criteria for degenerative arthritis.  

The criteria for the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) are as follows, in part:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

      100%	Unfavorable ankylosis of the entire spine;
      50%	Unfavorable ankylosis of the entire thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;
20%	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;
10%	Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

Note (1):  Evaluate any associated objective neurologic
abnormalities, including, but not limited to, bowel or bladder
impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011).

38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require the Board to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Review of the pertinent evidence reflects that the Veteran's service-connected low back disability is manifested by constant pain, decreased range of motion, and muscle spasm.  The Veteran has also reported experiencing stiffness, fatigue, and weakness in his low back.  The evidence shows that the Veteran uses medication, stretching exercises, a TENS unit, and chiropractic treatment to relieve his pain; however, he reports that his low back pain has progressively worsened. 

At the March 2010 hearing, the Veteran testified that his back goes out about four to five times a year, or every other month, and that these episodes are debilitating to the point that he has to get in bed.  The Veteran testified that his physicians have ordered bed rest for these episodes and, in support of his assertion, he submitted treatment records from his chiropractor dated from 2006 to 2010; however, after reviewing all of the medical evidence submitted in support of the Veteran's claim, including the records from the Veteran's chiropractor, the Board is unable to locate any indication or evidence that the Veteran has been prescribed bed rest by a physician to treat his low back symptoms.  Instead, the treatment records show the Veteran has been variously prescribed chiropractic manipulative treatment, heat and ice therapy, interferential therapy, electric muscle stimulation, and therapeutic exercises to treat his symptoms.  

Nevertheless, the evidence reflects that the Veteran experiences decreased, painful motion and flare-ups of pain as a result of his service-connected low back disability.  The evidence also shows that the Veteran has radiculopathy of the right lower extremity as a result of his service-connected low back disability, for which he is separately rated 10 percent disabling.  See April 2011 Rating Decision.  The Veteran has not disagreed with the disability rating assigned to his service-connected right lower extremity radiculopathy and, thus, that issue is not currently pending before the Board and will not be discussed herein.  

At the November 2005 VA examination, the Veteran denied having urinary incontinence, frequency, urgency, or retention, as well as fecal incontinence, erectile dysfunction, visual dysfunction, or falls secondary to his low back disability.  He reported having moderate flare-ups that occur on a weekly basis and last for two to three days.  He reported that his flare-ups are due to overexertion, sitting, bending, and twisting.  The VA examiner noted that the Veteran had intervertebral disc syndrome at L4-5, which results in pain that lasts one to two days.  However, the examiner noted that bed rest was not ordered by a physician.  

Objective examination revealed the Veteran was able to demonstrate flexion to 70 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  The examiner noted that the Veteran complained of pain at 10 degrees in all planes of excursion, but that there was no additional limitation of motion after repetitive use due to pain, fatigue, weakness, or lack of endurance.  The VA examiner noted there was evidence of mild lumbar spasm on the left and right, as well as guarding and weakness; however, he noted that these symptoms were not severe enough to result in abnormal gait or abnormal spinal contour.  In fact, objective examination did not reveal any evidence of lumbar lordosis, scoliosis, or reverse lordosis.  The examiner also noted that the Veteran had normal posture and gait.  

At the July 2010 VA examination, the Veteran denied having urinary incontinence, urgency, retention, or frequency, but he reported having nocturia two times a night and obstipation, which the VA examiner stated was not unrelated to the low back disability.  Objective examination revealed the Veteran was able to demonstrate flexion to 65 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, left lateral rotation to 25 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 30 degrees.  The examiner did not provide the degree at which the Veteran complained of pain but he did note that there was objective evidence of painful motion, including after repetitive motion.  Nevertheless, the June 2010 VA examiner stated that the Veteran's additional limitation of motion or functional impairment during flare-ups was 100 percent.  

The VA examiner noted that there were muscle spasms in the thoracolumbar sacrospinals, as well as guarding, painful motion, and tenderness; however, he noted that these symptoms did not result in abnormal gait or abnormal spinal contour.  Indeed, the VA examiner noted that the Veteran had normal gait and posture and that there was no evidence of abnormal spinal curvature or ankylosis.  

While the VA examination reports reflect that the Veteran has normal gait, the VA treatment records variously show that the Veteran demonstrated mild antalgic gait and that he ambulates with pain.  See VA outpatient treatment records dated June and September 2006, and March 2008.  There is, however, no evidence showing that the Veteran's abnormal gait was due to muscle spasms or guarding.  

Based on the foregoing, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected low back disability warrants a 40 percent disability rating.  In making this determination, the Board notes that the Veteran's functional impairment due to pain results in limitation of motion in all planes of excursion to 10 degrees.  See November 2005 VA examination report.  There is also medical evidence which reflects that the Veteran's functional impairment or additional limitation of motion during flare-ups is 100 percent.  See July 2010 VA examination.  In this context, the Board notes that the July 2010 VA examiner noted that there was objective evidence of painful motion.  

The Board notes that the medical evidence of record shows that the Veteran is able to demonstrate active movement beyond 10 degrees in all planes of excursion; however, the evidence also shows that the Veteran's range of motion is additionally limited by pain and results in a significant functional impairment, such that the Veteran experiences pain at 10 degrees and is considered 100 percent disabled during flare-ups of pain.  

As a result, the Board finds that a 40 percent rating is warranted under the general rating formula for diseases and injuries of the spine, as the evidence shows the Veteran's functional impairment due to pain results in forward flexion of the thoracolumbar spine to 30 degrees or less.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that a disability rating higher than 40 percent is not warranted under the general rating formula because, even with the additional functional limitation due to pain, the evidence does not reflect that the Veteran's low back disability is characterized by unfavorable ankylosis.  Indeed, there is no lay or medical evidence showing that the Veteran's thoracolumbar spine is fixed in flexion or extension and results in difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243), Note 5 (2011).

The Board has considered whether a rating higher than 40 percent may be granted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which provides that a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) reflects that, for purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

As discussed above, the Veteran has reported that he experiences incapacitating episodes, which require bed rest.  However, the Board finds that an increased rating is not warranted based upon incapacitating episodes because, as noted, the medical evidence of record does not reflect that the Veteran has been prescribed bed rest by a physician.  Indeed, the post-service treatment records, which document the treatment the Veteran has received for his low back disability, does not contain any evidence of bed rest prescribed by a physician, and the November 2005 VA examiner specifically noted that bed rest had not been ordered for the Veteran's self-reported incapacitating episodes.  In making this determination, the Board does not doubt that the Veteran experiences flare-ups of symptoms that are debilitating; however, the medical evidence of record does not show physician prescribed bed rest due to increased symptomatology, which is needed in order to be considered an incapacitating episode under DC 5243.  

The Board has also considered whether a separate rating may be granted based on neurological abnormalities associated with the Veteran's service-connected low back disability.  As noted, the Veteran is currently service connected for right lower extremity radiculopathy associated with the low back disability.  Therefore, any reported symptoms of lower extremity numbness and paresthesias will not be considered herein.  Nevertheless, the evidence shows that the Veteran reported having nocturia and obstipation at the July 2010 VA examination and the VA examiner noted that those symptoms were not unrelated to his low back disability.  

Nocturia and obstipation are not listed on the Rating Schedule.  Therefore, the Board will evaluate those disabilities by analogy.  See 38 C.F.R. § 4.20 (2011).  

In this context, the Board finds that the Veteran's service-connected low back disability results in nocturia, which closely resembles a neurogenic bladder impairment manifested by urinary frequency.  Under the criteria of DC 7542, neurogenic bladder is to be rated as voiding dysfunction; however, as noted, the manifestations of the Veteran's neurogenic bladder more closely resemble urinary frequency and, as such, will be rated there under.  

Under the criteria of 38 C.F.R. § 4.115a, urinary frequency warrants a 10 percent rating with daytime voiding interval between two and three hours; or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours; or awakening to void three to four times per night.  A 40 percent rating is warranted for daytime voiding interval less than one hour; or awakening to void five or more times per night.  

In applying the facts to the foregoing criteria, and after resolving all doubt in favor of the Veteran, the Board finds that a separate 10 percent rating is warranted for the Veteran's nocturia based on urinary frequency, as the evidence shows that he experiences two voidings per night.  There is no evidence of daytime voiding or nocturia more than two times a night and, thus, a rating higher than 10 percent is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.115a, 4.115b, DC 7542-7599.  

Likewise, the Board finds that the Veteran's service-connected low back disability results in obstipation, or chronic constipation, which is a form of bowel impairment and closely resembles disturbances of bowel function contemplated by the criteria used to evaluate irritable colon syndrome.  Irritable colon syndrome (spastic colitis, mucous colitis, etc) is evaluated under DC 7319, which provides that a noncompensable (zero percent) rating is warranted for mild irritable colon syndrome, with disturbances in bowel function and occasional episodes of abdominal distress; a 10 percent rating is warranted for moderate irritable colon syndrome, with frequent episodes of bowel disturbance and abdominal distress; and a 30 percent rating is warranted for severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress. 

In applying the facts to the foregoing criteria, and after resolving all doubt in favor of the Veteran, the Board finds that a separate noncompensable rating is warranted for the Veteran's obstipation, as his obstipation is considered a disturbance in bowel function.  A higher, compensable rating is not warranted, however, because there is no evidence, or allegation, that the Veteran's obstipation occurs frequently and is accompanied by abdominal distress.  Indeed, the medical evidence of record only reflects that the Veteran experiences obstipation, with no additional information or evidence with regard to how often the Veteran is constipated or as to any associated symptoms.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.114, DC 7319-7399.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's low back disability, with associated neurological abnormalities, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's decreased, painful motion, nighttime urinary frequency, and obstructed voiding, i.e., obstipation, are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's low back disabilty and assoicated neurologic symptomatology during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Veteran has asserted that he has missed work on several occasions due to his service-connected low back disability, including recently in June 2011.  See written statements from Veteran dated October 2008 and June 2011.  While the Veteran has not submitted evidence from his employers which show that he has, indeed, missed work due to his low back disability, there is medical evidence of record which corroborates his report of an occupational impairment due to his service-connected low back disability.  The October 2005 VA examiner noted that the Veteran's low back disability has a significant effect on his occupational activities, as he experiences pain and has problems lifting and carrying items.  The VA examiner also noted, however, that the Veteran has been assigned different duties as a result of his low back disability.  Likewise, while the July 2010 VA examiner noted that the Veteran is employed full-time, he also noted that the Veteran has lost three weeks of work during the past 12 month period.  

After carefully considering the lay and medical evidence of record, the Board finds that a claim of TDIU has not been raised by the evidence of record.  Indeed, despite the evidence showing that the Veteran's service-connected low back disability affects his ability to work, the evidence also shows that the Veteran has remained employed full-time throughout the course of this appeal and that accommodations have been made at his job such that he has been able to continue working, even with his low back disability.  In this regard, the Board finds probative that the Veteran has never explicitly asserted that he is unable to secure or maintain employment due to his service-connected disability.  The Board also finds that the 40 percent rating assigned herein is considered adequate to compensate for the three weeks the Veteran has lost from work in the past 12 months due to his service-connected low back disability.  Therefore, the Board finds that a claim for a TDIU is not raised by the evidence of record and need not be addressed at this time.

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence supports the grant of a 40 percent disability rating for service-connected chronic low back strain, with degenerative disc disease.  



	(CONTINUED ON NEXT PAGE)


The evidence also supports the grant of separate noncompensable and 10 percent disability ratings for obstipation and nocturia, respectively, as they are related to the Veteran's service-connected chronic low back strain and degenerative disc disease.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 55.  


ORDER

A 40 percent disability rating for service-connected chronic low back strain, with degenerative disc disease, is granted, subject to the laws and regulations governing the payment of monetary awards.  

A separate disability rating of 10 percent for nocturia related to service-connected chronic low back strain, with degenerative disc disease, is granted, subject to the laws and regulations governing the payment of monetary awards.  

A separate noncompensable disability rating for obstipation related to service-connected chronic low back strain, with degenerative disc disease, is granted, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


